significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov sel pmt f in re plan company consulting firm z this letter constitutes notice that waivers of the percent excise_tax due under sec_4971 of the internal_revenue_code have been granted with respect to the liquidity shortfalls for the plan for the second third and fourth quartérs of the plan_year ending date hereinafter the first set of impacted quarters and the first and second quarters of the plan_year ending date hereinafter the second set of impacted quarters this letter also constitutes notice that a waiver of the percent excise_tax due under sec_4971 of the code has been granted with respect to the liquidity_shortfall for the second quarter of the plan_year ending date the waivers of the percent tax have been granted in accordance with sec_4971 of the internal_revenue_code for any quarter for which these waivers have been granted the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the plan as determined under sec_412 of the code for the quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for the quarter and which were paid to the plan between the last day of the quarter and the due_date of the required_installment under sec_412 for such quarter the waiver of the percent tax has been granted in accordance with section f of the internal_revenue_code for the quarter for which this waiver has been granted the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the plan as determined under sec_412 of the code for the quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for the quarter and which were paid to the plan between the last day of the quarter and the due_date of the required_installment under sec_412 for such quarter the liquidity_shortfall for the plan arose as a result of the inability of the company to satisfy the liquidity requirement of sec_412 of the code for the quarters ending date date date date and date the information furnished indicates that the company was unaware that liquidity shortfalls existed for the first set of impacted quarters until date and that the company was unaware that liquidity shortfalls existed for the second set of impacted quarters until date after being informed in date of the liquidity shortfalls for the first set of impacted quarters and the excise_taxes due thereon the company immediately made a contribution to the plan in an amount such that liquidity shortfalls did not exist for the third and fourth quarters of the plan_year ending date shortly thereafter the company requested a waiver of the excise_taxes arising from the first set of impacted quarters subsequently after being informed of the excise_taxes due because of the liquidity shortfalls in the second set of impacted quarters the company modified its request to also include waivers of the excise_taxes arising from the second set of impacted quarters additionally the company has implemented the following procedure to prevent the reoccurrence of future liquidity shortfalls i il within the first five days after the end of each quarter the company will provide consulting firm z with a preliminary asset statement as of the end of the quarter consulting firm z will then perform the corresponding liquidity computations and inform the company of the results of its testing within two business days from the date that the preliminary asset statement is received by consulting firm z hi iv if consulting firm z’s computations reflect a liquidity_shortfall for a given quarter the company will timely make a contribution to the plan for purposes of covering the shortfall and provide a revised asset statement to consulting firm z if such timely contributions are required and a revised asset statement is provided to consulting firm z consulting firm z will perform a new liquidity computation and immediately notify the company in the event a liquidity_shortfall still exists consulting firm z is a well respected leading firm in the field of pension actuarial services with offices throughout the united_states consulting firm z had material in its possession before the payment due_date of the quarter ending date of the potential for liquidity shortfalls but did not timely make any calculations nor did it inform the company of the potential for liquidity shortfalls in a timely manner the other information available to the company was not sufficient for it to determine there was a liquidity_shortfall based on the information above it is concluded that the liquidity shortfalls experienced by the plan were due to reasonable_cause and not willful neglect and that reasonable steps were taken to remedy such liquidity shortfalls because the liquidity requirement of sec_412 of the code was satisfied for the plan for the quarter ending date the percent excise_tax of sec_4971 does not apply with respect to the liquidity_shortfall that existed for the plan for the third and fourth quarters of the plan_year ending date and the first and second quarters of the plan_year ending date this ruling is being given with the understanding that all the representations made pursuant to this request are accurate if such representations made pursuant to this request are not accurate the company may not rely upon this ruling letter this ruling letter is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited by others as precedent furthermore this letter does not address any possible fiduciary violations that may have occurred due to failure to limit distributions to life_annuities paid_by the plan as required under section e of title of erisa a copy of this letter has been sent to the manager employee_plans classification in a copy of this letter is also being furnished to your authorized representative pursuant to a power_of_attorney form on file if you have any questions on this ruling letter please contact sincerely d mad orceoh d norman greenberg manager employee_plans actuarial group
